Case: 10-10374 Document: 00511385546 Page: 1 Date Filed: 02/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2011
                                     No. 10-10374
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MICHAEL PATRICK KENNEDY,

                                                   Plaintiff-Appellant

v.

DR. DAVID POTTER; EDDIE C. WILLIAMS; JOHN WILSON,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 7:07-CV-22


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Michael Patrick Kennedy, Texas prisoner # 1358289,
alleged under 42 U.S.C. § 1983 that Dr. David Potter, Eddie C. Williams, and
John Wilson were deliberately indifferent to his medical needs.                     Kennedy
appeals the district court’s granting summary judgment and dismissing his
claims.     We review the district court’s summary judgment de novo.                      See
Whittaker v. BellSouth Telecomms., Inc., 206 F.3d 532, 534 (5th Cir. 2000).



       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10374 Document: 00511385546 Page: 2 Date Filed: 02/17/2011

                                 No. 10-10374

      Prison officials violate the constitutional prohibition against cruel and
unusual punishment when they demonstrate deliberate indifference to a
prisoner’s serious medical needs, thereby causing an unnecessary and wanton
infliction of pain. Wilson v. Seiter, 501 U.S. 294, 297 (1991). A prisoner’s
disagreement with his medical attention and treatment, or merely negligent
medical treatment, do not alone constitute deliberate indifference.
      The records rebut Kennedy’s allegations of deliberate indifference,
showing that he was examined and evaluated numerous times for pain resulting
from gunshot injuries. See Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir.
1995). Kennedy has not established a constitutional violation. See Flores v. City
of Palacios, 381 F.3d 391, 393-94 (2004). The district court properly granted
summary judgment and dismissed Kennedy’s deliberate indifference claims.
The district court’s judgment is AFFIRMED.




                                       2